DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is CON 16/655,981, filed 17 October 2019, now US 10,786,926 B2, which is CON 15/612,804, filed 2 June 2017, now US 10,449,691 B2.
Response to Amendment
Claims 78-85 & 87-101 remain pending as amended 13 December 2021.
Election/Restrictions
The restriction requirement dated 15 November 2021 is moot in view of the amendment and withdrawn. 
All of the pending claims are examined herein below.
Information Disclosure Statement
The IDS filed 28 September 2020 has been considered by the Primary Examiner. Copies of the non-US documents cited were provided in the parent applications.
Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section should be mended to reflect that parent . Appropriate correction is required.
Claim Interpretation
The Primary Examiner notes the recitation of AWPA Standard E10 & E11 in claims 82, 83, 89, 90, 92-95, and 100. When industrial standards are recited in claims, “the scope of the claims remains tied to the standard in effect at the time the invention was filed. By referencing [an industrial standard] in the claims, the claims incorporate that standard as it existed on the effective filing date.” 1 The Primary Examiner also notes the copies of AWPA Standards E1-15, E10-15, and E11-15 (“-15” referring to 2015 when the copies of these standards were published) filed in the IDS dated 19 January 2018 in the file wrapper of US 10,449,691 B2. 
Claim Objections
Claims 78  & 85 are objected to because of the following informalities:  In step (e) of these claims, “cellulose material” should read “cellulosic material” to improve the clarity and readability of the claims. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 78, 96, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 13, 15, and 16 of U.S. Patent No. 10,449,691 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims is fully encompassed by that of the instant claims such that one of ordinary skill in the art, in performing the method of the patented claims necessarily performs the method of the instant claims.
17/035,321
US 10,449,691 B2
Claim 78     A method for treating cellulosic material comprising:
     (a)     introducing the cellulosic material to be treated into a vessel;
     (b)     introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel for a time sufficient to permit the treating composition to penetrate into the cellulosic material, wherein the treating composition is an aqueous 
     (c)     removing from the vessel any treating solution not penetrated into the cellulosic material after immersion;
     (d)     introducing carbon dioxide into the vessel; and
     (e)     removing the treated cellulose material from the vessel. 
Claim 1     A method for treating cellulosic material comprising: 
     (a)     introducing the cellulosic material to be treated into a vessel, and thereafter providing a vacuum within the vessel of about 1 to about 30 in. Hg for about 1 to about 60 minutes; 
     (b)     introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel of about 1 to about 300 psi, prepared by combining about 0.01 wt. % to about 10 wt. % copper ammine carbonate with a liquid composition consisting of about 0.02 wt. % to about 20 wt. % ammonia and about 70 wt. % to about 99.9 wt. % water, the treating composition optionally further comprising one or more of an insecticide, mold inhibitor, algaecide, bactericide, water repellant, colorant or corrosion inhibitor; 
     (c)     removing from the vessel any treating solution not introduced into the cellulosic material after immersion for about 1 to about 300 minutes by pulling a vacuum within the vessel of up to about 30 in. Hg for about 1 to about 60 minutes; 
     (d)     introducing carbon dioxide into the vessel while the vessel is under vacuum, and thereafter increasing the pressure in the vessel to no more than about 10 psi, wherein the carbon dioxide is resident in the vessel for about 1 to about 60 minutes; and 
     (e)     removing the treated cellulose material from the vessel.
Claim 96    The method according to claim 78, wherein the cellulosic material is Southern Pine, Douglas Fir, Hem Fir, Red Pine, or Spruce-Pine Fir.
Claim 5    The method according to claim 1, wherein the cellulosic material is Southern Pine.

Claim 6     The method according to claim 1, wherein the cellulosic material is Douglas Fir, Hem Fir or Spruce-Pine-Fir.
Claim 85     A method for treating cellulosic material comprising: 
     (a)    introducing the cellulosic material to be treated into a vessel; 
for a time sufficient to permit the treating composition to penetrate into the cellulosic material, wherein the treating composition is an aqueous alkaline copper- and zinc- containing solution comprising about 0.01 wt.% to about 10 wt.% copper tetraamine carbonate and about 0.1 wt.% to about 10 wt.% of a zinc tetraammine carbonate; 
     (c)     removing from the vessel any treating solution not penetrated into the cellulosic material after immersion; 
     (d)     introducing carbon dioxide into the vessel; and 
     (e)     removing the treated cellulose material from the vessel.

Claim 99     The method according to claim 85, wherein the treating solution further comprises one or more of an insecticide, mold inhibitor, algaecide, bactericide, water repellant, colorant or corrosion inhibitor.
Claim 13     A method for treating cellulosic material comprising: 
     (a)     introducing the cellulosic material to be treated into a vessel, and thereafter providing a vacuum within the vessel of about 1 to about 30 in. Hg for about 1 to about 60 minutes; 
     (b)     introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel of about 1 to about 300 psi, wherein the treating composition is an aqueous alkaline copper- and zinc-containing solution prepared by combining about 0.01 wt. % to about 10 wt. % copper ammine carbonate and about 0.02 wt. % to about 20 wt. % of a zinc ammine carbonate with a liquid composition consisting of about 0.02 wt. % to about 20 wt. % ammonia and about 70 wt. % to about 99.9 wt. % water, the treating composition optionally further comprising one or more of an insecticide, mold inhibitor, algaecide, bactericide, water repellant, colorant or corrosion inhibitor; 
     (c)     removing from the vessel any treating solution not introduced into the cellulosic material after immersion for about 1 to about 300 minutes by pulling a vacuum within the vessel of up to about 30 in. Hg for about 1 to about 60 minutes; 
     (d)     introducing carbon dioxide into the vessel while the vessel is under vacuum, and thereafter increasing the pressure in the vessel to no more than about 10 psi, wherein the carbon dioxide is resident in the vessel for about 1 to about 60 minutes; and 
(e)    removing the treated cellulose material from the vessel.
Claim 97    The method according to claim 78, wherein the cellulosic material is Southern Pine, Douglas Fir, Hem Fir, Red Pine, or Spruce-Pine Fir.
Claim 15     The method according to claim 13, wherein the cellulosic material is Southern Pine.

Claim 16     The method according to claim 13, wherein the cellulosic material is Douglas Fir, Hem Fir, Spruce-Pine Fir.


It is the Primary Examiner’s position that the limitation “for a time sufficient to permit the treating composition to penetrate into the cellulosic material,” is inherent in the method claimed in US 10,449,691 B2 as that method takes place over a period of time and the treatment composition penetrates into the cellulosic material during this time. Further, it is the Primary Examiner’s position that the claimed “an aqueous alkaline copper-containing solution prepared by combining about 0.01 wt. % to about 10 wt. % copper ammine carbonate with a liquid composition consisting of about 0.02 wt. % to about 20 wt. % ammonia and about 70 wt. % to about 99.9 wt. % water” and “aqueous alkaline copper- and zinc-containing solution prepared by combining about 0.01 wt. % to about 10 wt. % copper ammine carbonate and about 0.02 wt. % to about 20 wt. % of a zinc ammine carbonate with a liquid composition consisting of about 0.02 wt. % to about 20 wt. % ammonia and about 70 wt. % to about 99.9 wt. % water” result in “an aqueous alkaline copper containing solution comprising about 0.01 wt.% to about 10 wt.% copper tetraammine carbonate” and “an aqueous alkaline copper- and zinc- containing solution comprising about 0.01 wt.% to about 10 wt.% copper tetraamine carbonate and about .
Claims 78, 79, 85, 96, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-9, 10, and 11-14 of U.S. Patent No. 10,786,926 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims is fully encompassed by that of the instant claims such that one of ordinary skill in the art, in performing the method of the patented claims necessarily performs the method of the instant claims.
17/035,321
US 10,786,926 B2
Claim 78     A method for treating cellulosic material comprising:
     (a)     introducing the cellulosic material to be treated into a vessel;
     (b)     introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel for a time sufficient to permit the treating composition to penetrate into the cellulosic material, wherein the treating composition is an aqueous alkaline copper containing solution comprising about 0.01 wt.% to about 10 wt.% copper tetraammine carbonate, the treating composition optionally further comprising one or more of an insecticide, mold inhibitor, algaecide, bactericide, water repellant, colorant or corrosion inhibitor;

     (d)     introducing carbon dioxide into the vessel; and
     (e)     removing the treated cellulose material from the vessel. 
Claim 1     A method for treating cellulosic material comprising: 
     (a)     introducing the cellulosic material to be treated into a vessel; 
     (b)     introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel of about 1 to about 300 psi, wherein the treating composition is an aqueous alkaline copper-containing solution comprising about 0.01 wt.% to about 10 wt.% copper tetraammine carbonate, the treating composition optionally further comprising one or more of an insecticide, mold inhibitor, algaecide, bactericide, water repellant, colorant or corrosion inhibitor; 
     (c) removing from the vessel any treating solution not introduced into the for about 1 to about 300 minutes by pulling a vacuum within the vessel of up to about 30 in. Hg for about 1 to about 60 minutes; 
     (d)    introducing carbon dioxide into the vessel and thereafter maintaining the pressure in the vessel at no more than about 10 psi, wherein the carbon dioxide is resident in the vessel for about 1 to about 60 minutes; and 
     (e) removing the treated cellulose material from the vessel.
Claim 79     The method according to claim 78, wherein the treating composition comprises about 0.05 wt.% to about 5 wt.% copper tetraammine carbonate.
Claim 2     The method according to claim 1, wherein the treating composition comprises about 0.05 wt.% to about 5 wt.% copper tetraammine carbonate.
Claim 96    The method according to claim 78, wherein the cellulosic material is Southern Pine, Douglas Fir, Hem Fir, Red Pine, or Spruce-Pine Fir.
Claim 6     The method according to claim 1, wherein the cellulosic material is Southern Pine.

Claim 7     The method according to claim 1, wherein the cellulosic material is Douglas Fir.

Claim 8     The method according to claim 1, wherein the cellulosic material is Hem Fir.

Claim 9     The method according to claim 1, wherein the cellulosic material is Spruce-Pine-Fir.
Claim 85     A method for treating cellulosic material comprising: 
     (a)    introducing the cellulosic material to be treated into a vessel; 
     (b)     introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel for a time sufficient to permit the treating composition to penetrate into the cellulosic material, wherein the treating composition is an aqueous 
     (c)     removing from the vessel any treating solution not penetrated into the cellulosic material after immersion; 
     (d)     introducing carbon dioxide into the vessel; and 
     (e)     removing the treated cellulose material from the vessel.
Claim 10     A method for treating cellulosic material comprising: 
     (a)    introducing the cellulosic material to be treated into a vessel; 
     (b)    introducing a treating composition into the vessel in an amount sufficient to immerse the cellulosic material therein, and thereafter providing a pressure within the vessel of about 1 to about 300 psi, wherein the treating composition is an aqueous alkaline copper- and zinc-containing solution comprising about 0.01 
     (c)     removing from the vessel any treating solution not introduced into the cellulosic material after immersion for about 1 to about 300 minutes by pulling a vacuum within the vessel of up to about 30 in. Hg for about 1 to about 60 minutes; 
     (d)     introducing carbon dioxide into the vessel and thereafter maintaining the pressure in the vessel at no more than about 10 psi, wherein the carbon dioxide is resident in the vessel for about 1 to about 60 minutes; and 
     (e)     removing the treated cellulose material from the vessel.
Claim 97    The method according to claim 78, wherein the cellulosic material is Southern Pine, Douglas Fir, Hem Fir, Red Pine, or Spruce-Pine Fir.
Claim 11     The method according to claim 10, wherein the cellulosic material is Southern Pine.

Claim 12     The method according to claim 10, wherein the cellulosic material is Douglas Fir.

Claim 13     The method according to claim 10, wherein the cellulosic material is Hem Fir.

Claim 14     The method according to claim 10, wherein the cellulosic material is Spruce-Pine-Fir.


It is the Primary Examiner’s position that the singular limitation “for a time sufficient to permit the treating composition to penetrate into the cellulosic material,” is inherent in the method claimed in US 10,786,926 B2.

Allowable Subject Matter
Claims 78, 79, 85, 96, 97, and 99 are rejected above.
Claims 80-85, 87-95, 98, 100, and 101 are objected to as being dependent upon a rejected base claim.
It is the Primary Examiner’s position that these claims recite allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  
The use of carbon dioxide as a fixing agent for copper wood preservatives is known in the art. See, for example, the references cited in PCT/US2016/068240, of which the instant application is a continuation: DE 10 2006 008 843 A1; US 4,143,153 A; and Tascioglu.
AU 2 251 499 A teaches that it is known in the art that the Cu(II) tetraammine complex [Cu(NH3)42H2O]2+ is more easily diffused in wood than the non-complexed cupric ion. The reference goes on to disclose: “In practice, wood preservatives based on the copper tetraammine complex have a number of disadvantages that militate against their use. Firstly, it is found that excess ammonia must be present to stabilize the complex; when the ammonia evaporates the complex decomposes and the enhanced diffusibility is lost. Secondly, the necessary presence of excess ammonia poses a hazard in both manufacture and use of the complex and for many neutral or negative charge. Finally, this reference teaches that the wood possesses negatively charged groups on cellulose and lignin. See 5:5-9. The ionic interaction between the positively charged tetrammine complexes of Cu(II) and/or Zn(II) and these negatively charged groups in the wood could weight against the need to fix or stabilize these groups by means of CO2. 
Consequently, the prior art neither teaches nor suggests the claimed process in which the aqueous treating composition includes copper ammine carbonate or copper ammine carbonate and zinc ammine carbonate, positively charged complexes. An “ammine’ is defined as “a coordination compound formed by the union of ammonia with a metallic substance in such a way that the nitrogen atoms are linked directly to the metal...[as distinct] from amines in which the nitrogen is attached directly to the carbon atom.”2 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ex Parte Ly, decision of the Patent Trial and Appeal Board, Patent No. 7687738, 16 June 2009, 25 pages.
        2 Hawley’s Condensed Chemical Dictionary, 11th ed., p.63